Case 3:18-bk-32522         Doc 43     Filed 04/19/19 Entered 04/19/19 13:03:03                Desc Main
                                      Document     Page 1 of 3
                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

In Re:                             :          Chapter 13
         Raymond M. Hartley        :          Case No. 18-32522
         Lisa G. Hartley (deceased):          JUDGE Buchanan
                                   :
===============================================================
                 OBJECTION TO PROOF OF CLAIM (CLAIM NO. 8)

         Now comes the Debtor, Raymond Hartley, through undersigned counsel, and objects to the Proof

of Claim, Claim No. 8, filed by Universal 1 Credit Union, Inc. (the “Creditor”) at 2450 Esquire Drive,

Beavercreek, OH 45431 on October 11, 2018 in the amount of $43,608.00. The reasons for this objection

are set forth in the following memorandum.

                                           MEMORANDUM

         According to the Creditor’s proof of claim, Claim No. 8, the total amount claimed is

$43,608.00 of which $10,350.65 is designated as the total pre-petition arrearage on the account

including all escrow shortage. In addition, the mortgage payment is $1,025.43 which includes an

escrow of $692.16.

         In response, the Debtor states the escrow amount is inaccurate as filed. The Debtor has obtained

his own insurance policy with Safeco and the annual premium is $1,091.00. It is the Debtor’s position

that the Proof of claim does not reflect the updated insurance premium amount. Furthermore, the monthly

mortgage payment includes an escrow shortage that should have been calculated into the pre-petition

arrearage claim.

         For the foregoing reasons, the Debtor requests that Claim No. 8 be disallowed in the amount of

$43,608.00.

                                                         Respectfully submitted,



                                                         /s/ Thomas M. Fesenmyer
                                                         Thomas M. Fesenmyer (0073901)
                                                         Attorney for Debtors
                                                         120 W. Second St., Suite 333
                                                         Dayton, OH 45402
                                                         (937) 222-7472
                                                         (614) 228-3882 fax
                                                         tom@fcwlegal.com
Case 3:18-bk-32522         Doc 43      Filed 04/19/19 Entered 04/19/19 13:03:03                 Desc Main
                                       Document     Page 2 of 3


                         NOTICE OF OBJECTION TO PROOF OF CLAIM

     Notice is hereby given that Debtor has filed the following papers with the Court: OBJECTION
TO PROOF OF CLAIM

        Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
one.

        If you do not want the court to grant the relief sought in the motion, then on or before thirty (30)
days from the date set forth in the certificate of service for the motion, you must file with the court a
response explaining your position by mailing your response by regular U.S. Mail to the Clerk of Courts,
United States Bankruptcy Court, 120 WEST THIRD STREET, DAYTON, OH 45402 OR your attorney
must file a response using the Court’s ECF System. The court must receive your response on or before the
above date. You must also send a copy of
your response either by 1) the court’s ECF System or by 2) regular U.S. Mail to

                                         Office of the US Trustee
                                          170 N. High St., #200
                                          Columbus, OH 43215

                                            Jeffrey M. Kellner
                                       131 N. Ludlow St., Suite 900
                                           Dayton, OH 45402

                                             Raymond Hartley
                                            171 Ellington Road
                                            Dayton, OH 45431

                                          Thomas M. Fesenmyer
                                       120 W. Second St., Suite 333
                                           Dayton, OH 45402

         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief without further hearing or notice.
Case 3:18-bk-32522         Doc 43     Filed 04/19/19 Entered 04/19/19 13:03:03                Desc Main
                                      Document     Page 3 of 3

                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing OBJECTION TO PROOF OF CLAIM
(CLAIM NO. 8) was served electronically on the date of filing through the Court’s ECF System on all
ECF participants registered in this case at the email address registered with the Court and by ordinary
U.S. mail, postage prepaid, on April 19, 2019:

Debtor(s):
Raymond Hartley
171 Ellington Road
Dayton, OH 45431

Creditors:
Universal 1 Credit Union
2450 Esquire Drive
Beavercreek, OH 45431

D. Anthony Sottile
Attorney for Creditor
PO Box 476
Loveland, OH 45140



                                                                 /s/ Thomas M. Fesenmyer
                                                                 Thomas M. Fesenmyer (0073901)
                                                                 Attorney for Debtor(s)
